OPINION COMPTON, Chief Justice. On July 30, 1969, a divorce was granted on defendant’s counterclaim. The custody of their minor son of 16 months was awarded to the defendant, with reasonable visitation rights granted to the plaintiff and Mrs. J. T. Price, plaintiff’s mother and the named intervenor. Subsequently, on October 1, 1970, the plaintiff and intervenor, moved for a definite visitation order, alleging that neither he nor his mother had been given reasonable opportunity to visit with the child or to have the child visit with them in the home of the intervenor where the plaintiff resided. The defendant resisted the motion and following a hearing thereon, the court entered the following order: “1. That the Decree heretofore entered in this cause with respect to the custody and visitation rights of plaintiff and intervenor be modified and that intervenor, Mrs. J. T. (Gladys) Price he, and she hereby is allowed to have the minor child of the parties, Joseph Thomas Price III, with her for one week of each month beginning at 8:00 a.m. on each Tuesday of the first week of each month, and she shall return said child to his mother at Artesia, New Mexico on each following Sunday of each month at the hour of 8:00 p.m.” The defendant is seeking a review of alleged errors. The decisive question here is whether the above order affects a change of custody of the child or is a.mere clarification of rights of visitation. We are inclined to the latter view. We are not unmindful of the rule that to modify a custody decree, the burden is on the moving party to satisfy the court that circumstances have so changed as to justify the modification. Tuttle v. Tuttle, 66 N.M. 134, 343 P.2d 838; Fox v. Doak, 78 N.M. 743, 438 P.2d 153. Modification of the decree as to custody of the child was not sought and from b reading of the record, it is obvious that reasonable visitation rights were not available to the plaintiff and intervenor in the home of the defendant. We are slightly baffled just why the intervenor-grandmother was permitted to enter the case. Be that as it may, the divorce decree of July 30, 1969, specifically recites that the court had jurisdiction of the parties and the'subject matter, and the intervenor was named as a party therein. Other points urged for a reversal of the order are found without merit. The judgment should be affirmed. It is so ordered. McMANUS and STEPHENSON, JJ., concur. MONTOYA and OMAN, JJ., dissenting.